This is an original application to this Court for a writ of mandamus, certiorari or other remedial writ to restrain the Probate Court of Henry County from proceeding with the trial of a will contest. The application is without merit. The probate court has jurisdiction and authority to determine all questions relating to said will contest. Moreover under the settled law and procedure relating to such extraordinary common law writs, the probate court is an inferior court to the Circuit Court of Henry County and any application for such writ in respect to said court should be addressed to the circuit court. The application for the issuance of the rule nisi is, therefore, denied and the petition is dismissed.
Application denied and petition dismissed.
FOSTER, LAWSON and STAKELY, JJ., concur.